United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2809
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Ernest Lamont Rayton

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 24, 2020
                               Filed: April 29, 2020
                                   [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Ernest Rayton appeals after he pled guilty, pursuant to a Fed. R. Crim. P.
11(c)(1)(C) plea agreement containing an appeal waiver, to a sex-trafficking offense;
and the district court1 sentenced him to 35 months in prison and 5 years of supervised
release with special conditions. His counsel has moved for leave to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), suggesting
Rayton’s sentence is substantively unreasonable. Rayton has filed a pro se brief, in
which he also challenges the substantive reasonableness of his sentence, as well as
the special conditions of supervised release.

       Upon careful de novo review, we conclude the appeal waiver is valid,
applicable, and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (reviewing de novo the validity and applicability of appeal waiver); United
States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (enforcing appeal
waiver if appeal falls within scope of waiver, defendant knowingly and voluntarily
entered into plea agreement and waiver, and enforcing waiver would not result in
miscarriage of justice). We have also independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and there are no nonfrivolous issues for appeal
falling outside the scope of the appeal waiver. Accordingly, we grant counsel’s
motion, and we dismiss this appeal.
                        ______________________________




      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                         -2-